                          Case 19-11466-MFW        Doc 1643        Filed 05/29/20       Page 1 of 2




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                  )
In re:                            )                             Chapter 11
                                  )
CENTER CITY HEALTHCARE, LLC d/b/a )                             Case No. 19-11466 (MFW)
HAHNEMANN UNIVERSITY HOSPITAL, et )
al.,1                             )                             Jointly Administered
                                  )
                    Debtors.      )                             Re: Docket Nos. 1620 and 1642
                                  )

                             ORDER FURTHER EXTENDING THE TIME PERIOD
                           WITHIN WHICH THE DEBTORS MAY REMOVE ACTIONS

               Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors and

  debtors in possession (the “Debtors”) for the entry of an order, pursuant to 28 U.S.C. § 1452 and

  Rules 9006(b) and 9027 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

  Rules”), extending the time period within which the Debtors may remove actions, as set forth

  more fully in the Motion; and the Court having jurisdiction to consider the Motion and the relief

  requested therein; and due and sufficient notice of the Motion having been given; and it

  appearing that the relief requested by the Motion is in the best interest of the Debtors’ estates,

  creditors and other parties in interest; and the Court having reviewed the Motion and considered

  the arguments made at the hearing, if any; and after due deliberation and sufficient cause

  appearing therefor;


  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               216 N. Broad Street, 4th Floor, Philadelphia, Pennsylvania 19102.
  2
               Capitalized terms used herein and not otherwise defined shall have the meaning ascribed to them in the
               Motion.



  36940901.2 05/28/2020
                        Case 19-11466-MFW        Doc 1643        Filed 05/29/20   Page 2 of 2




             IT IS HEREBY ORDERED THAT:

             1.          The Motion is GRANTED as set forth herein.

             2.          The deadline by which the Debtors may remove the Actions pursuant to 28 U.S.C.

§ 1452(a) and Bankruptcy Rules 9006(b) and 9027 is hereby extended through and including

September 24, 2020.

              3.         Nothing herein shall prejudice the Debtors’ right to seek further extensions of the

period in which it may remove the Actions pursuant to Bankruptcy Rule 9027.

             4.          This Court shall retain jurisdiction over any and all matters arising from the

interpretation or implementation of this Order.




Dated: May 29th, 2020
                                                               MARY F. WALRATH
Wilmington, Delaware
                                                               UNITED STATES BANKRUPTCY JUDGE
                                                         -2-
36940901.2 05/28/2020
